Citation Nr: 0328704	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-16 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a skin condition, to 
include facial and body acne, eczema and folliculitis, 
claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Salt Lake City, Utah.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the issue decided has been developed and obtained, and all 
due process concerns have been addressed.

2.  The veteran was treated for a fungal infection of the 
right foot while on active duty.  He was not treated for any 
other type of skin condition while on active duty.  His skin 
was clinically evaluated as normal upon his discharge from 
active duty.

3.  The competent evidence of record first reveals treatment 
for a skin condition in April 1974, more than eight years 
after the veteran's last date of service in the Republic of 
Vietnam during the Vietnam Era.  Competent medical evidence 
does not attribute the veteran's current skin condition to 
his period of active duty.


CONCLUSION OF LAW

A skin condition, to include facial and body acne, eczema and 
folliculitis, claimed as due to Agent Orange exposure, was 
not incurred in or aggravated by service, and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the instant case, the veteran asserts that his current 
skin conditions are the result of exposure to Agent Orange 
during service in the Vietnam Era.

Duty to Notify and Assist

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was notified that VA would make 
reasonable efforts to obtain evidence, including private 
records, via letter in May 2001.  He was further notified 
that ultimate responsibility for the submission of evidence 
remained with him.  The letter did not specify that he only 
had 30 days to respond and, as such, there is no error as per 
the now defunct 38 C.F.R. § 3.3159(b)(1).  See Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, 7008, 7009, 7 010 (Fed. Cir. Sept. 22, 2003) (The 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with statutory one-year period 
provided for response in 38 U.S.C.A. § 5103(b)(1)).  The May 
2001 letter, and the July 2002 Statement of the Case (SOC), 
notified the veteran of the principles of claim for service 
connection based on herbicidal exposure.  The Board notes 
that while the regulation regarding presumptive diseases and 
herbicidal exposure has recently been amended, the amendment 
merely adds a presumptive disease and does not affect the 
veteran's claim.  As such, it is not prejudicial to proceed 
with the current claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran has not been afforded a VA examination 
in the current case.  While the evidence contains evidence of 
a current condition, the veteran's service medical records do 
not reflect in in-service injury or skin disease such that a 
medical opinion is required to decide the current claim.  See 
38 C.F.R. § 3.159(c)(4) (2003).  His service medical records 
and medical records from all private medical providers 
identified by the veteran have been requested and obtained.  
The veteran has asserted that he received dermatological care 
in 1967.  While these records have not been associated with 
his claims folder, the veteran was notified in the July 2002 
SOC of the private medical evidence that had been obtained in 
his behalf and that the earliest evidence submitted by the 
private medical providers showed treatment beginning in 1974, 
not 1967.  See 38 C.F.R. § 3.159(e) (2003).  Therefore, the 
Board concludes that no further assistance to the veteran 
regarding development of evidence is required, and would be 
otherwise unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

Exposure to Herbicide Agents

A veteran is entitled to a presumption of service connection 
if he is diagnosed with certain enumerated diseases 
associated with exposure to certain herbicide agents.  
38 C.F.R. § 3.309(e) (2003).  Regulations pertaining to Agent 
Orange exposure have expanded to include all herbicides used 
in Vietnam.  Unless there is affirmative evidence to the 
contrary, a veteran who served on active duty in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed to Agent Orange or similar herbicide.  38 U.S.C. § 
1116(f) (West 2002).  Active duty in the Republic of Vietnam 
during the Vietnam Era includes service in the waters 
offshore the Republic of Vietnam.  38 C.F.R. § 3.313 (2003).  
Here, the veteran served on active duty in the United States 
Navy and had a periods of service in the Republic of Vietnam 
in September 1964 and periods of service in August, 
September, October, November and December 1965.  The 
veteran's last day of service in the Republic of Vietnam was 
on January 7, 1966.  As there is no affirmative evidence to 
the contrary, the veteran is presumed to have been exposed to 
herbicide agents during his periods of service in the 
Republic of Vietnam during the Vietnam Era. 

Under the authority granted by the Agent Orange Act of 1991, 
the Secretary of VA specifically determines, based on reports 
of the National Academy of Sciences (NAS) and other medical 
and scientific studies, diseases that may be presumed to have 
been caused by exposure to herbicidal agents.  The diseases 
for which service connection may be presumed due to an 
association with exposure to herbicide agents consist of 
chloracne or other acneform diseases consistent with 
chloracne, Type II diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's disease, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, cancer 
of the lung, bronchus, larynx or trachea, and soft-tissue 
sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma or mesothelioma.  38 C.F.R. § 3.309(e) (2003).  
Service connection may also be presumed for chronic lymphatic 
leukemia.  See 68 Fed. Reg. 59,540 (October 16, 2003).

In the instant case, the evidence of record reveals that the 
veteran has been treated for skin conditions, variously 
diagnosed as dermatitis, eczema, folliculitis, cysts, and 
acne.  The competent evidence of record first reveals an 
assessment of a skin condition, specifically acne, in April 
1974 private medical records.  Chloracne or other acneform 
diseases consistent with chloracne must have manifested to a 
compensable degree within one year aft the last date on which 
the veteran was exposed to an herbicide agent for service 
connection to be warranted on a presumptive basis.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2003).  The medical evidence of record 
first reveals a skin condition in August 1974 private medical 
records, more than eight years after the veteran's last date 
of service in the Republic of Vietnam, or January 7, 1966.  
Accordingly, service connection for a skin condition based on 
exposure to herbicide agents is not warranted in the instant 
case.

The Board notes that the veteran asserted in his June 2001 
notice of disagreement that he first began to have facial and 
body acne before being discharged from active duty in 1966 
and that he has sought treatment from various dermatologists 
since 1967.  His October 2002 substantive appeal also 
reflects his assertions that he has received treatment for a 
skin condition since 1967.  VA has requested and obtained all 
medical records from the private medical providers identified 
by the veteran.  The first evidence of record that reflects 
treatment for a skin condition is in 1974, not 1967 as 
asserted by the veteran.  In short, the medical evidence of 
record does not sustain the veteran's assertions.  Again, as 
the medical evidence of record first reveals treatment for a 
skin condition in 1974, and not in 1967 as asserted by the 
veteran, presumptive service connection is not warranted.

Additionally, the evidence of record does not reflect that 
the veteran has the requisite medical training or expertise 
that would render his opinion competent in this matter.  As 
layman, he is not qualified to render opinions as to medical 
diagnoses, etiology or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Bostain v. West, 11 Vet. App. 
124, 127 (1998).  While the veteran may describe 
symptomotology, he is not competent to diagnose a presumptive 
skin condition within one-year of his last exposure to 
herbicide agents.  As such, his assertions that he had a 
presumptive skin condition in 1967 are not competent medical 
evidence.

Entitlement to Service Connection Other Than Due to Exposure 
to Agent Orange
 
The regulations governing presumptive service connection for 
Agent Orange do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (1994); see also Brock v. 
Brown, 10 Vet. App. 155 (1997).  Accordingly, the Board will 
proceed to evaluate the veteran's claim under the provisions 
governing direct service connection.

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

A review of the veteran's service medical records reflects 
treatment for a fungal infection of his right foot in 1964.  
The clinical record reflects that liquid oxygen was applied 
to plantar warts.  His January 1966 Report of Medical 
Examination for separation reflects that his skin was 
clinically evaluated as normal.  The private medical evidence 
of record first reveals an assessment of a skin condition in 
January 1974, more than eight years after his discharge from 
active duty.  The evidence of record does not contain medical 
evidence that attributes the veteran's current skin 
condition, first diagnosed after his discharge from active 
duty, to his period of active duty.  Again, the veteran, as a 
layperson, is not competent to attribute his skin condition 
to his period of active duty.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998).  Accordingly, service connection is not 
warranted.  See 38 C.F.R. §§ 3.102, 3.303 (2003).

In short, service connection for a skin condition, to include 
facial and body acne, eczema and folliculitis, may not be 
presumed to have been incurred in service.  See 38 C.F.R. 
§§ 3.307, 3.309 (2003).  Nor does the competent medical 
evidence of record attribute a skin condition, first 
diagnosed after his discharged from active duty, to an in-
service injury of disease.  As such, service connection is 
also not warranted on a direct causal basis.  See 38 C.F.R. 
§ 3.303 (2003).  As the preponderance of the evidence is 
against the veteran's service connection claim, the doctrine 
of reasonable doubt is not for application.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2003).




ORDER

Service connection for a skin condition, to include facial 
and body acne, eczema and folliculitis, is denied.


	
                        
____________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



